ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant reiterates some of the same grounds which he urged for a reversal of the judgment on the original submission of this case.
We have again carefully reviewed the record in the light of the appellant’s contention but see no reason for receding from the conclusions arrived at, as expressed in the original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.